Plaintiff failed to show a continuing violation between the sexual harassment that he alleges occurred before December 30, 2005, three years before he commenced this action (see CPLR 214 [2]; Murphy v American Home Prods. Corp., 58 NY2d 293, 307 [1983]), and the harassment that he alleges occurred on July 31, 2008 (see Sirota v New York City Bd. of Educ., 283 AD2d 369 [2001]). The record demonstrates that for four years before July 31, 2008, the alleged harasser, a coworker, did not communicate with plaintiff about anything other than hospital business.
As to the single timely filed allegation, plaintiff failed to show that defendants acquiesced in the coworker’s conduct or failed to take appropriate corrective action (see Administrative Code of City of NY § 8-107 [13] [b] [2], [3]). The record demonstrates that defendants conducted an investigation and terminated the coworker within several months after plaintiffs receipt of the letter.
Plaintiff also failed to show, based on defendants’ handling of his complaints and the complaints of female employees, that he was treated less well than other employees because of his gender (see Williams v New York City Hous. Auth., 61 AD3d 62, 78 [2009]). Concur — Mazzarelli, J.E, Friedman, Catterson, Moskowitz and Abdus-Salaam, JJ.